UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

CHARLES R. COATES,
Plaintiff-Appellant,

v.
                                                                    No. 96-6924
BENJAMIN WILLIAMS, Sergeant;
ALPHONSO SMITH, Officer; OFFICER
LUMPKIN,
Defendants-Appellees.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CA-94-891-3)

Argued: December 6, 1996

Decided: December 26, 1996

Before WILKINS, HAMILTON, and WILLIAMS, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Barbara J. Hughes, GERALD T. ZERKIN & ASSO-
CIATES, Richmond, Virginia, for Appellant. William Alexander For-
rest, Jr., SANDS, ANDERSON, MARKS & MILLER, Richmond,
Virginia, for Appellees. ON BRIEF: Gerald T. Zerkin, Melanie A.
Hopper, GERALD T. ZERKIN & ASSOCIATES, Richmond, Vir-
ginia, for Appellant. Archibald Wallace, III, L. Lee Byrd, SANDS,
ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appel-
lees.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Charles R. Coates, a prison inmate, sued several prison officers
under 42 U.S.C.A. § 1983 (West 1994), alleging a violation of his
Eighth Amendment right to be free from cruel and unusual punish-
ment. After a trial, the magistrate judge issued a report and recom-
mendation in which he found that Coates's Eighth Amendment rights
had not been violated. Coates filed objections to this report and rec-
ommendation. The district court, after a de novo review of the record,
adopted the magistrate judge's factual findings and recommendations
in full. Coates now appeals, challenging both the district court's fac-
tual findings and choice of legal standard. We affirm.

I.

In September of 1993, Coates was an inmate confined at the
Greensville Correctional Center (GCC) in Jarratt, Virginia. On Sep-
tember 9, 1993, Sergeant Williams and Officer Allen, both officers at
GCC, caught Coates drinking homemade wine in the prison recreation
yard with inmates Brown and Harding. Sergeant Williams confiscated
the wine and ordered the three inmates back to their cells. While
escorting the drunk and belligerent inmates to their cells, Sergeant
Williams and Officer Allen were joined by Sergeant Moody, Officer
Lumpkin, and Officer Smith.*
_________________________________________________________________
*Coates originally sued Sergeant Williams, Officer Lumpkin, and
Officer Smith. Only Officer Smith is a party to this appeal, however, and
we consider the conduct of the other officers only to the extent relevant
to the claim against Officer Smith.

                    2
The inmates resisted, both while outside and after reaching the
entrance area to the building in which their cells were contained.
Once in this entrance area, the still-resisting inmates were joined by
inmate Parks, who tried to persuade them to cooperate with the offi-
cers. In response to the inmates' resistance, Sergeant Williams told
them that they were to be handcuffed and taken to the watch com-
mander's office. The drunk inmates remained combative, and Brown
tried to escape. Sergeant Williams prevented Brown's escape and
closed the door to the entrance area. The inmates, trapped in the small
entrance area, refused to cooperate, and Brown began striking out at
the officers.

Eventually, the officers handcuffed the drunk inmates despite their
continued resistance. During the confrontation, however, over one
hundred inmates had gathered outside the door and windows to the
entrance area. The drunk inmates, although partially restrained, con-
tinued to resist by running around the entrance area, spitting, yelling,
cursing the officers, and encouraging the inmates outside to riot. The
inmates gathered outside were noisy and agitated, and some of the
guards testified that a riot seemed imminent. In response to this threat,
the officers forced the inmates to the floor and applied leg shackles.

After being shackled, Coates sustained a three-inch cut to his head.
The parties differ over the cause of this injury. Coates claims that he
ceased all physical resistance after being shackled. He admits, how-
ever, that he continued to insult Officer Smith in racial terms. Accord-
ing to Coates, Officer Smith became enraged by these insults and
repeatedly struck Coates's head against the cement floor. Officer
Smith, on the other hand, claimed below that he never touched Coates
after applying the leg shackles, and that Coates injured himself by
head-butting the walls and floor of the entrance area. The district
court rejected both stories. Instead, after hearing the testimony of
other witnesses, the district court found that Coates continued to resist
after being shackled, and that Officer Smith injured Coates while try-
ing to quell this resistance. On appeal, Officer Smith has abandoned
his original story, and now accepts the factual findings of the district
court.

Coates raises three arguments on appeal. First, he claims that the
district court erred in applying the "malicious and sadistic" legal stan-

                     3
dard. Second, he challenges the district court's factual findings.
Finally, he argues that even accepting the "malicious and sadistic"
legal standard and the district court's factual findings, Officer Smith
used excessive force. We consider these arguments in order.

II.

Coates first claims that the district court erred in applying the "ma-
licious and sadistic" standard, rather than the"deliberate indifference"
standard, to his Eighth Amendment claim. We review the district
court's choice of legal standard de novo, see Supermarket of Marlin-
ton, Inc. v. Meadow Gold Dairies, Inc., 71 F.3d 119, 126-27 (4th Cir.
1995), and we reject Coates's argument.

          [W]henever prison officials stand accused of using exces-
          sive physical force in violation of the Cruel and Unusual
          Punishments Clause, the core judicial inquiry is that set out
          in Whitley: whether force was applied in a good-faith effort
          to maintain or restore discipline, or maliciously and sadisti-
          cally to cause harm.

Hudson v. McMillian, 503 U.S. 1, 6-7 (1992) (citing Whitley v.
Albers, 475 U.S. 312, 320-21 (1986)). Since Hudson, the Fourth Cir-
cuit has further clarified the two legal standards applicable to Eighth
Amendment claims. "[W]hen an inmate claims that prison officials
failed to provide him with adequate medical care or that conditions
of confinement constitute cruel and unusual punishment, he must
demonstrate that prison officials acted with `deliberate indifference'
. . . ." Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996) (citing
Estelle v. Gamble, 429 U.S. 97, 104 (1976)). If, however, "an inmate
claims . . . that prison officials used excessive force on him, he is
forced to meet a higher standard to establish the subjective compo-
nent" of the Eighth Amendment analysis. Id . This higher standard, as
articulated in Williams, requires that "a prisoner . . . demonstrate that
officials applied force `maliciously and sadistically for the very pur-
pose of causing harm.'" Id. (quoting Whitley, 475 U.S. at 320-21). In
short, a prisoner claiming the use of excessive force under the Eighth
Amendment must satisfy the "malicious and sadistic" standard.
Therefore, because Coates's claim is based on the use of excessive

                     4
force, rather than on the conditions of his confinement, we conclude
that the district court applied the correct legal standard.

Coates next contests the district court's factual findings. The dis-
trict court found that Coates and the other inmates continued to resist
after being restrained, and that Officer Smith's actions were taken in
response to this obstructive behavior. Coates claims, however, that he
did not resist after the shackles were applied and that Smith acted in
response to racial insults. Coates also disputes the district court's con-
clusion that his injury was accidently inflicted when Smith lifted him
from the ground, hitting his head against a light fixture.

In reviewing an Eighth Amendment claim, we may reverse the fac-
tual findings of the district court only if they are clearly erroneous.
See Brice v. Virginia Beach Correctional Ctr., 58 F.3d 101, 105 (4th
Cir. 1995). Therefore, we "may not substitute our judgment on factual
issues for that of the [district court] unless, after a complete review
of the record, we are `left with the definite and firm conviction that
a mistake has been committed.'" Id. at 105 (quoting Miller v. Mercy
Hosp., Inc., 720 F.2d 356, 361 (4th Cir. 1983)). And "we can find no
clear error if there are two permissible views of the evidence, and the
district court as fact-finder chooses one over the other." Davis v. Food
Lion, Inc., 792 F.2d 1274, 1277 (4th Cir. 1986). Applying this stan-
dard, we affirm the factual findings of the district court.

Coates makes much of the fact that the district court rejected Offi-
cer Smith's version of the event. It is true that Smith claimed below
that he made no physical contact with Coates after he was shackled.
(J.A. at 31.) For his part, Coates claims that he did not resist after
being shackled. The district court, unimpressed with the veracity of
either witness, found instead that Coates resisted after being shackled,
and that in response Smith "grabbed plaintiff around his waist, lifted
him up in the air and threw him back down onto the concrete floor."
(J.A. at 256.) There is adequate testimony in the record to support
these factual findings, and we will not disturb them.

Officer Moody, who witnessed the event, testified that "after put-
ting the leg irons on them, they were still being disruptive and disor-
derly and cursing . . . . They were totally drunk and disorderly and

                     5
being disruptive the whole time." (J.A. at 191.) Officer Moody also
testified about the surrounding events:

          We had the doors shut and several officers [were] holding
          the door because at the time [there were] so many inmates
          on the outside, that when they [were] pulling the door, to the
          whole door, doorjamb [sic], seemed to be moving. . . .
          Brown started hollering out the window, telling the other
          inmates to tear the door down, set the place on fire, "We're
          going to [expletive] them up in here."

(J.A. at 190.)

Moreover, inmate Grammer, who witnessed the event through a
window to the entrance way, testified that Coates's three-inch gash
was inadvertently inflicted when Officer Smith lifted Coates from the
floor. According to Grammer, Coates "wasn't bleeding until Mr.
Smith lifted him up when he hit that light there." (J.A. at 163.) Simi-
larly, inmate Brown testified that "Smith was standing behind
[Coates] and grabbed him in-between [sic] his shackles, picked him
up off the ground and slammed his face into the light that was coming
out of the ceiling." (J.A. at 107.) The district court, after considering
this testimony, found that Coates's "head injury was accidently
inflicted when Smith picked [him] up to take him down" and Coates's
"head `caught' on the overhead light fixture." (J.A. at 257.)

Thus, although Coates adduces some evidence to support his ver-
sion of the event, there is also evidence to support the district court's
conclusions. Because the district court's factual findings are credible
and supported by the record, we affirm them as not clearly erroneous.

Coates' final claim on appeal is that, even accepting the "malicious
and sadistic" legal standard and the district court's factual findings,
the prison guards nonetheless used excessive force. We reject this
claim. The district court found that Coates was drunk and belligerent,
that the resisting inmates urged the inmates assembled outside to riot,
that these inmates assembled outside were so agitated that a riot was
imminent, and that Smith inadvertently injured Coates's head in lift-
ing him from the floor. On these facts, we agree with the district court
that Officer Smith clearly acted "in a good-faith effort to maintain or

                     6
restore discipline," and not "maliciously or sadistically to cause
harm." See Hudson, 503 U.S. at 7. Therefore, Coates did not suffer
a deprivation of his Eighth Amendment rights.

III.

In conclusion, we hold that the district court applied the proper
legal standard, that the factual findings of the district court are not
clearly erroneous, and that Officer Smith's actions were not "mali-
cious and sadistic." Accordingly, we affirm.

AFFIRMED

                     7